The opinion of the Court was delivered by
Mr. Justice Bay.
From the true statement submitted on this motion, that the sum. pro. in this case, had issued for the recovery of an account which had evidently been barred by the statute of limitations y and that to take it out of the statute the plaintiff’s testator himself had given credit for a payment which the defendant knew nothing of, and there was no other evidence of such payment, but the entry of the plaintiff himself, to take the case out of the statute.
If this circumstance had come fully out before me, at the Circuit Court, I certainly should have decreed for the defendant, or ordered a nonsuit. As it is a well known maxim in law, that no man shall be a witness in his own cause: *179and to permit a man by single entry of this kind, after a ease has been barred by the statute, without any other evidence, would be in direct contradiction to this wise maxim of law. upon this ground I gave a similar opinion, and decided a case the other day at Camden.
I am, therefore, of opinion, that the decree should be reversed, and judgment of nonsuit, entered.
Grimké, JYoii, Colcock, and Cheves, J. concurred.